In an action by a tenant of a multipule dwelling against her landlords to recover damages for personal injury allegedly sustained in a fall upon *843unlighted public stairs of the premises, and by her husband for medical expenses and loss of services, the defendants appeal from a judgment of the Supreme Court, Kings County, entered December 20, 1962 after trial, upon the verdict of a jury in favor of the plaintiffs. The defendants contend only that in the happening of the accident the injured plaintiff was guilty of contributory negligence as a matter of law. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.